May 23, 2007


Mr. Jack Li
Perfectenergy International Limited
479 Youdong Road, Xinzhuang Town
Minhang District, Shanghai 201100
PRC


Dear Mr. Li:


We are pleased to confirm the understanding and agreement under which Knight
Capital Markets, LLC (“KCM”) and Canaccord Adams Inc. and Canaccord Adams Ltd.
(together with their affiliates, control persons, directors, officers, employees
and control persons, “CA”) together (the “Placement Agents”) are engaged by
Perfectenergy International Limited, (the “Company”) to act as exclusive
advisors and placement agents in connection with the private placement of the
Company's securities.


1. Engagement. The Company hereby engages the Placement Agents as its exclusive
advisor and placement agent in connection with the placement, on a “best
efforts” basis, of debt, equity or equity-related securities of the Company (the
“Securities”) for gross proceeds of not less than ten million dollars
($10,000,000) (the “Minimum Offering”) nor more than thirty million dollars
($30,000,000), on terms mutually acceptable to the Placement Agents and the
Company (the “Proposed Offering”). The Placement Agents hereby accept the
engagement as placement agents for the Proposed Offering subject to, among other
things, the satisfactory completion of the Placement Agent's due diligence
investigation and the non-occurrence of any material adverse change in the
business, prospects or financial condition of the Company, and on the terms more
fully set forth in this Agreement. This Agreement shall not give rise to any
commitment by the Placement Agents or any other entity to purchase any
securities of the Company. The Placement Agents provide no guarantee that the
Proposed Offering or any other financing transaction will ever be completed or,
if completed, as to the terms of the Proposed Offering or such other
transaction. The Placement Agents shall serve as exclusive advisors and
placement agents for the Proposed Offering for a period of one (1) year from the
date of this Agreement (the “Exclusivity Period”). During the Exclusivity
Period, the Company will not sell or issue any securities (other than in
connection with the exercise of employee stock options outstanding on the date
of this Agreement or other than in connection with the grant of employee stock
options to employees hired during the Exclusivity Period), without the consent
of the Placement Agents, which consent shall not be unreasonably withheld,
conditioned, or delayed.
 
2.  Services. As placement agents for the Proposed Offering, the Placement
Agents shall, to the extent required or appropriate in connection with the
Proposed Offering,
 
(a) advise the Company on the structure and the terms of the Proposed Offering;
 
(b) assist the Company in preparing the investment documents and/or private
placement memorandum used in the Proposed Offering;
 
( c) contact potential investors who might participate in the Proposed Offering,
coordinate follow-up activities with potential investors, and in general
supervise the investment consideration and placement process; and
 
(d) assist the Company in negotiating the terms of the Proposed Offering.
 
1

--------------------------------------------------------------------------------


3.  Compensation and Expenses.
 
(a) For acting as advisor to the Company in connection with the Proposed
Offering, the Placement Agents shall be entitled to receive, and the Company
shall pay to the Placement Agents (or its designee(s)), the following
(collectively, the “Advisor's Compensation”): The Advisor's Compensation shall
be allocated 100% to KCM.
 
(i) an“Advisor's Cash Fee” of one percent (1%) of the gross proceeds of the
Proposed Offering (including any capital received upon the exercise, exchange,
or conversion of derivative Securities that may be included in the Proposed
Offering), to be paid at the closing(s) of the Proposed Offering (or, with
respect to such derivative Securities, upon such exercises, exchanges, or
conversions); and
 
(ii) an “Advisor's Warrant” to purchase that number of shares of common stock of
the Company equal to the aggregate of (A) one percent (1%) of the shares of
common stock sold in the Proposed Offering at a per share exercise price equal
to the per share price of such shares in the Proposed Offering, and (B) to the
extent the Securities are not common stock, one percent (1%) of the shares of
common stock acquirable upon exercise, exchange, or conversion of such
Securities at a per share exercise price equal to the minimum per share price
payable by an investor in the Proposed Offering in order to acquire such share.
A Placement Warrant shall be issued at the initial closing and at each
subsequent closing based on the number of Securities sold at each such closing.
The terms of the Placement Warrant shall be set forth in the form of Placement
Warrant provided to the Company prior to the first closing of the Proposed
Offering (but, at a minimum, the Placement Warrant shall be exercisable from
time to time, in whole or in part, during the three (3) year period commencing
on the initial closing of the Proposed Offering, and shall contain the right to
be included in any registration statement that the Company subsequently files
with the SEC (commonly known as “piggy-back” registration rights), anti-dilution
and cashless exercise provisions satisfactory to the Placement Agents and their
counsel).
 
(b) For acting as placement agent in connection with the Proposed Offering, the
Placement Agents shall be entitled to receive, and the Company shall pay to the
Placement Agents (or their designee(s)), the following (collectively, the
“Placement Agent's Compensation”). The Placement Agent's Compensation shall be
allocated 60% to CA and 40% to KCM.
 
(i) a “Placement Agent's Cash Fee” of seven percent (7%) of the gross proceeds
of the Proposed Offering (including any capital received upon the exercise,
exchange, or conversion of derivative Securities that may be included in the
Proposed Offering), to be paid at the closing(s) of the Proposed Offering (or,
with respect to such derivative Securities, upon such exercises, exchanges, or
conversions);
 
(ii) a “Placement Agent's Warrant” to purchase that number of shares of common
stock of the Company equal to the aggregate of (A) six percent (6%) of the
shares of common stock sold in the Proposed Offering at a per share exercise
price equal to the per share price of such shares in the Proposed Offering, and
(B) to the extent the Securities are not common stock, six percent (6%) of the
shares of common stock acquirable upon exercise, exchange, or conversion of such
Securities at a per share exercise price equal to the minimum per share price
payable by an investor in the Proposed Offering in order to acquire such share.
A Placement Warrant shall be issued at the initial closing and at each
subsequent closing based on the number of Securities sold at each such closing.
The terms of the Placement Warrant shall be set forth in the form of Placement
Warrant provided to the Company prior to the first closing of the Proposed
Offering (but, at a minimum, the Placement Warrant shall be exercisable from
time to time, in whole or in part, during the three (3) year period commencing
on the initial closing of the Proposed Offering, and shall contain the right to
be included in any registration statement that the Company subsequently files
with the SEC (commonly known as “piggy-back” registration rights), anti-dilution
and cashless exercise provisions satisfactory to the Placement Agents and their
counsel); and
 
2

--------------------------------------------------------------------------------


(iii) a check in the amount of thirty thousand dollars ($30,000), as a
non-refundable non-accountable expense allowance to the Placement Agents, which
shall be delivered to the Placement Agents upon the Company receipt of any funds
related to the merger agreement with Crestview Development Corp. and upon the
signing of this Agreement.
 
(c) Whether or not the Proposed Offering is consummated, the Company shall
reimburse the Placement Agents for all of their “Approved Out-of-Pocket Costs
and Expenses” incurred in connection with the services hereunder, including, but
not limited to, fees and expenses of its legal counsel (including “blue sky”
related legal and filing fees as provided in Section 8 hereof) and other
professional advisors, travel expenses, data gathering and due diligence
expenses, document reproduction and shipping expenses, the expenses related to
meals or other expenses of meeting with potential investors or others, tombstone
preparation expenses, and other placement related expenses. The foregoing costs
and expenses will be paid by the Company to the Placement Agents promptly upon
receipt by the Company of each invoice from the Placement Agents relating
thereto setting forth in reasonable detail the items requiring reimbursement or
payment, along with reasonable proofs of the same.
 
4.  Tail. In addition to the Compensation payable to the Placement Agents in
connection with the Proposed Offering, the Placement Agents will be entitled to
receive, and the Company shall pay to the Placement Agents, compensation in
connection with any other financing transaction consummated by the Company
during the twelve (12) month period after the expiration of the Exclusivity
Period, which financing is not the subject of a separate engagement letter with
the Placement Agents and is provided by (a) investors or parties introduced to
the Company by the Placement Agents during the Exclusivity Period, or investors
or parties with whom discussions concerning the Company or the Proposed Offering
take place during the Exclusivity Period between or among the Placement Agents
or the Company on the one hand and such investor or party on the other; (b)
investors or parties introduced to the Company by an investor or party
originally introduced to the Company by the Placement Agents; or ( c) investors
or parties who seek the advice, counselor assistance of the Placement Agents in
connection with such transaction (any of the foregoing in (a) through (c)
inclusive herein referred to as a “Placement Agent Investor”). The compensation
payable to the Placement Agents under this Section 4 with respect to such other
financing transaction shall be determined in accordance with Section 3 herein,
(with each reference therein to “Proposed Offering” being deemed to refer to
such other financing transaction). Should the Company propose to accept economic
resources in a strategic transaction (i.e., not one occurring on a daily,
weekly, monthly or other similar regular basis in the ordinary course of
business) effected with a Placement Agent Investor, then it agrees to compensate
the Placement Agents for such transaction as closely as practical to what is
called for herein for a transaction of comparable economic value. Promptly
following the Exclusivity Period, the Placements Agents will provide the Company
with written notice of all Placement Agent Investors with which discussions
regarding the Proposed Offering were held during the Exclusivity Period.
 
5.  Cooperation. The Company shall cooperate with the Placement Agents in
connection with the performance of its due diligence related to its engagement
hereunder and shall make available to the Placement Agents the Company's
management, employees, directors, accountants, counsel and other outside
advisors, consultants, service providers, vendors and customers and such
documents, books, records, studies and other information as it shall reasonably
request in this respect. The Placement Agents' willingness to proceed with the
proposed transaction is subject to satisfactory results of its on-going due
diligence.
 
3

--------------------------------------------------------------------------------


6.  Negotiation; PPM. It is contemplated that the Placements Agents shall
negotiate the terms of the Proposed Offering with a limited number of investors
which shall, if the Company approves, be memorialized in a stock purchase
agreement containing all customary and necessary representations, warranties,
disclosures and other Company information. If, however, the Placement Agents
decides in its sole and absolute discretion, to broaden its selling efforts to
include solicitation of additional investors, the Proposed Offering shall
commence immediately upon the Company's finalization, in conjunction with the
Placement Agents, of a private placement memorandum (the “PPM”), subscription
documents and other necessary materials. Such PPM and related documentation
(collectively, the “Offering Materials”) initially shall be drafted by the
Company and include all customary and necessary representations, warranties,
disclosures and other Company information and shall include audited financial
statements of the Company. The Company shall represent and warrant in writing to
the Placement Agents that all such representations and warranties are true,
complete and correct, and that the Offering Materials do not contain any untrue
statement of a material fact or omit to state a material fact necessary to be
stated therein in order to make the information presented not misleading. The
Company shall be responsible for amending or supplementing the Offering
Materials as necessary to correct any untrue statement of a material fact or any
omission to state a material fact necessary to make the statements therein not
misleading. The Company will not use any Offering Materials to which the
Placement Agents reasonably object.
 
7.  Offering to Prospective Investors: Compliance with Securities Laws. The
Company reserves the right to reject an investment from any prospective
investor. The Company and the Placement Agents each agrees to conduct the
Proposed Offering in a manner intended to qualify for the exemption from the
registration requirements of Section 5 of the Securities Act of 1933, as amended
(the “Act”) provided by Section 4(2) of the Act and/or Regulation D promulgated
thereunder. The Company agrees that the Proposed Offering is to be limited to
“Accredited Investors” as such defined is defined in Regulation D; therefore the
Company and the Placement Agents each agrees to limit offers to sell, and
solicitations of offers to buy, Securities to persons reasonably believed by it
to be “Accredited Investors” as so defined. The Company and the Placement Agents
each agrees to conduct the Proposed Offering in a manner intended to comply with
the registration or qualification requirements, or available exemptions
therefrom, of applicable state “bluesky” laws and applicable securities laws of
other relevant jurisdictions. The Placement Agents will be responsible, at the
expense of the Company, for registering or qualifying the offer and sale of the
Securities under applicable state “blue sky” laws, or securing exemptions from
such registration or qualification requirements, and the Company will cooperate
with the Placement Agents in connection therewith. The Company will not, for a
period of six months following the last closing date of the Proposed Offering,
offer for sale or sell any securities unless, in the opinion of counsel to the
Company, reviewed by counsel to the Placement Agents, who advise the Placement
Agents that it may rely thereupon, such offering will not cause the issuance of
the Securities in the Proposed Offering to be subject to the registration or
qualification requirements of applicable federal securities laws, state “blue
sky” laws or the securities laws of any other jurisdiction (by integration with
any other offering of securities or otherwise).
 
8.  Indemnification. The Company shall indemnify and hold harmless the Placement
Agents in accordance with the indemnification agreement (a copy of which is
attached hereto and is incorporate by reference herein), which shall be executed
by the Company concurrently herewith.
 
4

--------------------------------------------------------------------------------


9.  No Brokers. The Company represents and warrants to the Placement Agents that
there are no brokers, representatives or other persons, (other than any
sub-agents engaged by the Placement Agents), who have an interest in the
compensation payable to the Placement Agents pursuant to the terms of this
Agreement. The Placement Agents agree to pay any sub-agents engaged by or
retained by the Placement Agents in connection with this Agreement and to hold
the Company harmless against any such claims.
 
10.  Successors and Assigns: Binding Effect. The benefits of this Agreement
shall, together with the separate indemnity agreement, inure to the benefit of
the respective successors and assigns of the parties hereto and of the
indemnified parties hereunder and their successors and assigns and
representatives, and the obligations and liabilities assumed in this Agreement
by the parties hereto shall be binding upon their respective successors and
assigns. Neither the Company on the one hand, nor the Placement Agents on the
other hand, shall assign its interest in this Agreement without the prior
written consent of the other party, which consent shall not be unreasonably
withheld. The Company acknowledges that in rendering its services hereunder, the
Placement Agents will be using and relying on the information provided to it by
the Company and does not assume responsibility for the accuracy or completeness
of any such information.
 
11.  Confidentiality.
 
(a) Except as contemplated by the terms of this Agreement or as may be required
by law or order of applicable regulatory authority (including the National
Association of Securities Dealers Regulation, Inc.), the Placement Agents shall
keep confidential and shall not disclose to any third party any confidential or
proprietary information of the Company made available to it in connection with
its engagement hereunder. Any information that is confidential or proprietary
shall be identified as such to the Placement Agents by the Company, either in
writing or orally (and then confirmed as such in writing), at the time such
information is disclosed by the Company to the Placement Agents. The Placement
Agents will use such confidential information only in connection with its
engagement hereunder; provided, however, such confidentiality obligation shall
not extend to (i) any information available to or in the possession of the
Placement Agents prior to the date of its disclosure to the Placement Agents by
or on behalf of the Company, (ii) any information generally available to the
public, or (iii) any information which becomes available to the Placement Agents
on a non-confidential basis from a third party who is not bound by a
confidentiality obligation to the Company; and provided, further, such
confidential information may be disclosed to the Placement Agents' officers,
directors, employees, consultants, agents, advisors or representatives in
connection with the engagement hereunder provided that such persons are made
aware of the obligations under this Section 12.
 
(b) Any written or oral advice, analyses or reports provided by the Placement
Agents to the Company in connection with its engagement hereunder are
exclusively for the information of the Board of Directors and management of the
Company (including the Company's attorneys, accountants and other professional
advisors) and may not be disclosed (in any form whatsoever) to or relied upon by
any other party without the express prior written consent of the Placement
Agents. Any description of or reference to the Placement Agents in the Offering
Materials must be approved by the Placement Agents in writing prior to use,
which approval will not be unreasonably withheld.
 
5

--------------------------------------------------------------------------------


12.  Closing Matters. The Company will, at the closing of the Proposed Offering,
provide the Placement Agents with a copy of the same favorable opinion of its
counsel as is furnished to the investors participating in such closing (if such
an opinion is provided as part of the transaction). In addition, at the closing,
the Company will provide the Placement Agents and participating investors with
certificates of officers of the Company and such other representatives,
warranties, undertakings, and other documents as the Placement Agents or its
counsel may reasonably request, in form and substance satisfactory to the
Placement Agents and its counsel. The essence of this requirement will be to
confirm compliance with securities laws, to confirm information provided to
investors, and to confirm that the terms of the Proposed Offering to which
investors subscribed remain as presented to them. Additionally, the Company will
not instruct investors participating in any closing to remit investment funds
unless those investment funds are deposited by such investors into an escrow
account approved by the Placement Agents.
 
13.  Miscellaneous.
 
(a) This Agreement may not be amended or modified except in writing signed by
the parties.
 
(b) This Agreement shall be deemed to have been made and delivered in New York,
and both this Agreement and the transactions contemplated hereby shall be
governed as to validity, interpretation, construction, effect and in all other
respects by the internal laws of the State of New York. Each of the Placement
Agents and the Company (i) agrees that any legal suit, action or proceeding
arising out of or relating to this Agreement and/or the transactions.
contemplated hereby, including without limitation, any such legal suit, action
or proceeding against any present or former officer, partner, employee or agent
of the Placement Agents, each of whom is intended to be a third-party
beneficiary of the agreement contained in this Section, shall be instituted
exclusively in New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York, (ii) waives any
objection which it may have or hereafter to the venue of any such suit, action
or proceeding, and (iii) irrevocably consents to the jurisdiction of the New
York Supreme Court, County of New York, and the United States District Court for
the Southern District of New York in any such suit, action or proceeding. Each
of the Placement Agents and the Company further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York, and agrees that (x)
service of process upon the Company mailed by certified mail to the Company's
address on the first page of this Agreement shall be deemed in every respect
effective service of process upon the Company in any such suit, action or
proceeding, and (y) service of process upon the Placement Agents mailed by
certified mail to KCM's and CA's addresses as first set forth above shall be
deemed in every respect effective service process upon the Placement Agents in
any such suit, action or proceeding.
 
(c) Notwithstanding anything herein to the contrary, the representations,
warranties and covenants set forth herein will remain in full force and effect
regardless of any investigation made by or on behalf of the Placements Agents or
any other entity or persons and, along with the compensation, reimbursement,
future services, indemnification, contribution and confidentiality provisions
hereof, shall survive this Agreement and the Placement Agents' engagement
hereunder.
 
(d) If either Placement Agent incurs legal or other costs in collecting amounts
due to it hereunder, such reasonable costs shall be reimbursed by the Company.
 
6

--------------------------------------------------------------------------------


(e) The captions in this Agreement are used for convenience only and shall not
be considered in interpreting this Agreement.
 
(f) This Agreement may be executed in counterparts, all of which together shall
constitute one binding agreement between the Placement Agents and the Company.
Signatures on documents delivered by facsimile/telecopier shall be deemed
original signatures.
 
(g) All references herein to the date of this Agreement shall be deemed to mean
the date on which this Agreement is countersigned by the Company as set forth
below.
 
(h) This Agreement, together with the Exhibit hereto, contains the entire
agreement between the Company and the Placement Agents concerning the subject
matter hereof and supersedes any prior understanding or agreement with respect
thereto. Any waiver of any right or obligation hereunder must be in writing
signed by the party against whom enforcement is sought.
 
(i) Any approvals or consents of the Placement Agents required hereunder shall
require the consent of each Placement Agent, which consent shall not be
unreasonably withheld or delayed. Any such consent may but need not be in
writing.
 
[THE REMAINDER OF THIS PAGE WAS LEFT BLANK INTENTIONALLY]
 


7

--------------------------------------------------------------------------------



If the terms of our engagement as set forth in this Agreement are satisfactory
to you, kindly sign and date the enclosed copy of this Agreement and
indemnification agreement and return them to the undersigned, together with a
check in the amount of thirty thousand dollars ($30,000) made payable to Knight
Capital Markets, LLC. If this Agreement is not executed by the Company within 10
days of the date hereof it shall cease to be a valid offer by the Placement
Agents to act as the exclusive advisor and placement agent to the Company and it
shall be deemed withdrawn.
 
Very truly yours,
 
KNIGHT CAPITAL MARKETS, LLC
By: /s/ Sandy Reddin                                                   
Name: Sandy Reddin
Title: Managing Director, Investment Banking Date:
______________________________________





CANACCORD ADAMS INC.


By:  /s/ Russell W. Landon
Name: Russell W. Landon
Title:   Managing Director
Date: _________________________________ 












ACCEPTED AND AGREED




Perfectenergy International Limited
By: /s/ Wennan Li                           
Name: Wennan Li
Title:  CEO                                        
Date: May 31, 2007                         
 
8

--------------------------------------------------------------------------------


 
July 13, 2007


Mr. Marcus Laun
Mr. Barry Freeman
Knight Capital Markets LLC
100 Manhattanville Road
Purchase, NY 10577


Gentlemen,


This letter shall serve as an amendment to the letter dated May 23, 2007 among
Canaccord Adams Inc. (“CA”), Knight Capital Markets LLC (“KCM”) and
Perfectenergy International Limited (the “Letter”). Section 3 (b) of the Letter
shall be amended to read:


For acting as placement agent in connection with the Proposed Offering, the
Placement Agents shall be entitled to receive, and the Company shall pay to the
Placement Agents (or their designee(s)), the following (collectively the
“Placement Agent’s Compensation”). The Placement Agent’s Compensation shall be
allocated 72.5% to CA and 27.5% to KCM.


In acknowledgement and acceptance of the aforementioned change in the Letter,
please sign in the space below.


Very truly yours,


CANACCORD ADAMS INC.


By: /s/ Russell W. Landon                 
Name: Russell W. Landon
Title: Managing Director


Date: July 13, 2007                               


KNIGHT CAPITAL MARKETS LLC


By: /s/ Ian Reddin                                


Name: Ian Reddin


Title: Managing Director


Date: July 19, 2007                               








9

--------------------------------------------------------------------------------


 
AMENDMENT TO ENGAGEMENT LETTER
 
Reference is made to the engagement letter between Perfectenergy International
Limited (the “Signatory”), Knight Capital Markets, LLC and Cannacord Adams, Inc.
(the “Placement Agents”) dated May 23, 2007, as amended by letter agreement
dated July 13, 2007 (the “Engagement Letter”).


WHEREAS, Section 13 of the Engagement Letter provides that the Engagement Letter
may be amended with the written consent of the Signatory and the Placement
Agents.


WHEREAS, the Signatory and the Placement Agents desire to amend the Engagement
and the Placement Agents desire to amend the Engagement Letter to add
Perfectenergy International Limited (Nevada) (the “Public Company”) as a party
thereto to avoid any doubt as to the binding effect of the Engagement Letter on
both the Signatory and the Public Company.


NOW THEREFORE, the parties hereto agree as follows:


1. The definition of the term “Company” in the Engagement Letter is amended to
mean both the Signatory and the Public Company and it is agreed that both the
Signatory and the public Company are jointly and severally liable for all
obligations of the Company under the Engagement Letter.


2. For the avoidance of doubt, it is expressly agreed that the Securities to be
offered pursuant to paragraph 1 of the Engagement Letter are those of the Public
Company.


3. All other terms and conditions of the Engagement Letter shall remain
unchanged by this Amendment.




(SIGNATURE PAGE FOLLOWS)


10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Signatory, the Public Company and the Placement Agents
have caused their respective signatures to this Amendment to be duly executed as
of the date first written above.




PERFECTENERGY INTERNATIONAL LIMITED (BVI)


By:   /s/ Jack Li                                                     
         Name:
         Title:


PERFECTENERGY INTERNATIONAL
LIMITED (NEVADA)


By:   /s/ Philip McDonald                                   
         Name:
         Title:


CANACCORD ADAMS, INC.


By:   /s/ Russell W. Landon                               
         Name: Russell W. Landon
         Title:   Managing Director


KNIGHT CAPITAL MARKETS, LLC
By: /s/ Ian “Sandy” Reddin                               
       Name: Ian “Sandy” Reddin
       Title:   Managing Director

 
 
 
11

--------------------------------------------------------------------------------

